Per Curiam:
The appellant presented his petition in the court below, in which he claimed to be a creditor of the estate of Joel L. Lightner, deceased, and prayed for a citation upon the executrix of said estate to file an account. The citation, which is in substance a rule to show cause, was granted and duly served upon the executrix. She answered it, denying that the petitioner was a creditor of the estate, and for this reason he was not entitled to an account. The petitioner then filed a replication, and the issue raised was the single question of fact, viz., was' the petitioner a creditor ? The court below decided this question against him, and dismissed the petition and citation, at his costs.
The appellant contends that he has a right to have his claim adjudicated in the Orphans’ Court, and cites Phillips v. Railroad Co., 107 Pa. 465, and several other cases, in support of this position. No one doubts this right, nor the authority of the cases cited. The difficulty with the appellant is that his claim has been adjudicated in that court, and decided against him, to the extent that he has not even a prima-facie claim against the Lightner estate. It follows that he has no right to demand an account. No one but a creditor or party in interest has a right to do so. It would involve intolerable mischief if any intermeddler could compel an executor to file an account of his trust whenever demanded. Hence, the proper practice is, when a person who is not a creditor obtains a cita*278tion, to answer it, denying that the petitioner is a creditor. This at once challenges his position as such, and, unless he can make out a prima-facie claim, it is the duty of the court to dismiss his petition. This is what was done in the court below, and we think correctly.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.